DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed 04-May-2022 have been entered. Claims 1, 12, 14 and 16 have been amended, claims 24 and 25 have been added and claims 1-25 are currently pending. 
Response to Arguments
Applicant’s arguments, see Remarks pp. 8-10, filed 04-May-2022, with respect to 35 U.S.C. 103 rejections of claims 1-23 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Ishizaki (Pub. No. US 2015/0220280 A1, hereinafter “Ishizaki”) and Kanteti et al. (Patent No. US 9,229,864 B1, hereinafter “Kanteti”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Patent No. US 10,795,881 B2, hereinafter “Lee”) in view of Johnson further in view of Helmick et al. (Pub. No. US 2014/0359341 A1, hereinafter “Helmick”) further in view of Ishizaki.
Regarding claim 1, Lee teaches:
a plurality of data nodes, each data node in the plurality of data nodes comprising a processor and a memory, and the set of data nodes comprising: (Lee – a host refers to a computing system having a processor and memory. A source system can include multiple hosts, typically referred to as nodes [Col. 4 lines 52-61].)
a plurality of replica data nodes, each replica data node of the plurality of replica data nodes comprising a replica database (Lee – a replica system refers to a database system that replicates database information (e.g. replicates one or more database tables, an entire database, or other selection of database information) from a source system such as a single source host or a source system distributed among multiple source nodes. The replica system includes a plurality of replica nodes, which may store multiple copies of database tables maintained at the source system, have source database tables distributed across a plurality of replica nodes, or combination thereof [Col. 5 lines 19-30].) 
a first master data node comprising a master database, [a page buffer]; a transaction log buffer and a master node transaction log for recording changes to the master database, and configured with an acknowledgement requirement (Lee – the database environment includes a source node and a replica node [Col. 1 lines 52-53]. The source system (i.e. first master data node) stores database tables (i.e. master database) [Col. 8 lines 27-29]. The source node executes a database operation on at least one database table stored by the source node. As depicted in Fig. 3, the source system includes a number of DML executors 312 (threads for handling DML requests). To support replication, a write set extractor (i.e. transaction log buffer) extracts appropriate DML information from the DML request. A log generator 324 communicates with the transaction manager 320 and the write set extractor 316. The log generator 324 generates logs entries for the write and commit operations and adds them to a write log queue 314 [Col. 11 lines 30-44]. The source node receives a synchronous prepare commit acknowledgement from the replica node [Col. 2 lines 14-20]. After receiving the acknowledgement 860, the source node commits the transaction in block 864, including writing a commit log (i.e. master node transaction log) for the transaction to persistent storage [Col. 21 lines 60-65].)
to the plurality of replica data nodes (Lee – a replica system refers to a database system that replicates database information (e.g. replicates one or more database tables, an entire database, or other selection of database information) from a source system such as a single source host or a source system distributed among multiple source nodes. The replica system includes a plurality of replica nodes, which may store multiple copies of database tables maintained at the source system, have source database tables distributed across a plurality of replica nodes, or combination thereof [Col. 5 lines 19-30].)
receive acknowledgements of the transaction log record (Lee - in Fig. 9, when the transaction including DML statements DML1 and DML2 is to be committed at the source node, at block 846, the source nodes sends a synchronous prepare commit request 850 to the replica node. The replica node precommits the transaction in block 854, including writing a precommit log to persistent storage and marking the transaction as “in-doubt” at the replica node [Col. 21 lines 31-40]. Once the transaction has been precommited by the replica node, the replica node sends a synchronous acknowledgement 860 to the source node. After receiving the acknowledgement 860, the source node commits the transaction in block 864, including writing a commit log for the transaction to persistent storage [Col. 21 lines 60-65].)
and based on a determination that the received acknowledgements of the transaction log record meet the acknowledgement [requirement], set the transaction log record as a master node last acknowledged transaction log record in the master node transaction log (Lee - after receiving the acknowledgement 860, the source node commits the transaction in block 864, including writing a commit log (i.e. master node transaction log) for the transaction to persistent storage [Col. 21 lines 60-65].)  
Lee does not appear to teach:
page buffer
that comprises an acknowledgement threshold that is less than a total number of replica data nodes in the plurality of replica data nodes, the first master data node comprising computer executable instructions executable to:
buffer a page in the page buffer
store a transaction log record for a transaction in the transaction log buffer, the transaction log record including update data that describes a change to the page
based on a defined event, force the transaction log record from the transaction log buffer to the master node transaction log, the defined event including a synchronization call
based on successfully forcing the transaction log record to the master node transaction log, send [to the plurality of replica data nodes] the transaction log record, wherein the transaction log record includes an update to data in the master database that has not been committed to the master database
acknowledgement requirement
However, Johnson teaches:
page buffer (Johnson – front end 420 includes a page buffer. Page buffer 420 may store active pages (e.g., pages which are currently being operated by the database).
buffer a page in the page buffer (Johnson – front end 420 includes a page buffer. Page buffer 420 may store active pages (e.g., pages which are currently being operated by the database).)
store a transaction log record for a transaction in the transaction log buffer, the transaction log record including update data that describes a change to the page (Johnson - method 200 also includes storing a modification of the page to the log at 220. The modification may be stored when a transaction that caused the modification commits, when the page is evicted from the buffer pool, and so forth. The log may comprise a log buffer, an active log, and a page log. The log buffer may serve as a front end of a pipeline between the memory and the active log. [0037-0038]. Storing the modification to the page may comprise placing a log buffer entry (i.e. transaction log record) describing the modification into the log buffer [0039].)
based on a defined event, force the transaction log record from the transaction log buffer to the master node transaction log (Johnson – the log may comprise a log buffer, an active log, and a page log. The log buffer may serve as a front end of a pipeline between the memory and the active log. Thus, when modifications to pages are made that need to be preserved, log entries (i.e. transaction log record) describing those modifications may be placed initially into the log buffer (i.e. transaction log buffer) until I/O bandwidth is available (i.e. a defined event) to store the log entry in the active log (i.e. master node transaction log) [0038].)
based on successfully forcing the transaction log record to the master node transaction log, send [to the plurality of replica data nodes] the transaction log record, wherein the transaction log record includes an update to data in the master database that has not been committed to the master database (Johnson – the log may comprise a log buffer, an active log, and a page log. The log buffer may serve as a front end of a pipeline between the memory and the active log. Thus, when modifications to pages are made that need to be preserved, log entries (i.e. transaction log record) describing those modifications may be placed initially into the log buffer (i.e. transaction log buffer) until I/O bandwidth is available (i.e. a defined event where the transaction log record is forced to master node transaction log) to store the log entry in the active log (i.e. master node transaction log) [0038]. System 500 in Fig. 5 also includes a log cleaner logic. Log cleaner logic may apply modifications described by log entries in active log 512 (i.e. send the transaction log record) to corresponding pages in page log 514 [0051]. Also see [0039], where storing a modification includes committing a transaction, where the storing takes place once a log buffer entry has been preserved in the active log as indicated by a received acknowledgement [0039].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Lee and Johnson before them, to modify the system of Lee of a plurality of replica nodes, a first master data node comprising a master database, a transaction log buffer, a master node transaction log and configured with an acknowledgement requirement, receive acknowledgements of the transaction log record and based on a determination that the received acknowledgements of the transaction log to meet the acknowledgement, set the transaction log record as a master node last acknowledged transaction log record in the master node transaction log with the teachings of Johnson of buffer a page in a page buffer, store a transaction log record for a transaction in the transaction log buffer, the transaction log record including update data that describes a change to the page, based on a defined event, force the transaction log record from the transaction log buffer to the master node transaction log, based on successfully forcing the transaction log record to the master node transaction log, send [to the plurality of replica data nodes] the transaction log record, wherein the transaction log record includes an update to data in the master database that has not been committed to the master database. One would have been motivated to make such a modification in order to implement write-ahead logging (Johnson [0001-0002]).
Lee modified by Johnson does not appear to teach:
that comprises an acknowledgement threshold that is less than a total number of replica data nodes in the plurality of replica data nodes, the first master data node comprising computer executable instructions executable to:
acknowledgement requirement
the defined event including a synchronization call
However, Helmick teaches:
that comprises an acknowledgement threshold that is less than a total number of replica data nodes in the plurality of replica data nodes, the first master data node comprising computer executable instructions executable to: (Helmick – a collection of computing devices which all reside at the same physical location is commonly referred to as “data center” (see Fig. 2). The master node 103m is located at data center 203a, as is slave node 103a. Slave node 103b is located at data center 203b and slave node 203c is located at data center 203c. Any number of data centers can include any number of nodes [0021-0022]. In Fig. 3, box 303, the data store management application executing on the master node replicates a data item update request to slave nodes (i.e. replica data nodes). Next at box 306, the master data store management application waits for the data item update request to obtain a locality-based durability quorum. As used herein, reaching a locality-based durability quorum (i.e. acknowledgement threshold) means that a master action such as an update to the replicated data store is not considered durable until the update is acknowledged by at least one node located in each of K data centers, where K is a configurable durability requirement for the distributed data model. K is less than N, where N is the total number of data centers. Gaining K-data center durability guarantees that if the master node fails, the succeeding master will know about, and have processed, the update [0027].)
acknowledgement requirement (Helmick – a collection of computing devices which all reside at the same physical location is commonly referred to as “data center” (see Fig. 2). The master node 103m is located at data center 203a, as is slave node 103a. Slave node 103b is located at data center 203b and slave node 203c is located at data center 203c. Any number of data centers can include any number of nodes [0021-0022]. In Fig. 3, box 303, the data store management application executing on the master node replicates a data item update request to slave nodes (i.e. replica data nodes). Next at box 306, the master data store management application waits for the data item update request to obtain a locality-based durability quorum. As used herein, reaching a locality-based durability quorum (i.e. acknowledgement threshold) means that a master action such as an update to the replicated data store is not considered durable until the update is acknowledged by at least one node located in each of K data centers, where K is a configurable durability requirement for the distributed data model. K is less than N, where N is the total number of data centers. Gaining K-data center durability guarantees that if the master node fails, the succeeding master will know about, and have processed, the update [0027].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Lee, Johnson and Helmick before them, to modify the system of Lee and Johnson of a plurality of replica nodes, a first master data node comprising a master database, a page buffer, a transaction log buffer, a master node transaction log and configured with an acknowledgement requirement, buffer a page in a page buffer, store a transaction log record for a transaction in the transaction log buffer, the transaction log record including update data that describes a change to the page, based on a defined event, force the transaction log record from the transaction log buffer to the master node transaction log, based on successfully forcing the transaction log record to the master node transaction log, send to the plurality of replica data nodes the transaction log record, wherein the transaction log record includes an update to data in the master database that has not been committed to the master database, receive acknowledgements of the transaction log record and based on a determination that the received acknowledgements of the transaction log to meet the acknowledgement, set the transaction log record as a master node last acknowledged transaction log record in the master node transaction log with the teachings of Helmick of an acknowledgement requirement that comprises an acknowledgement threshold that is less than a total number of replica data nodes. One would have been motivated to make such a modification in order to propagate updated data items to a requisite number of nodes in a distributed data store, where the update is considered as successful, durable, and/or committed to the distributed data store (Helmick [0010]). 
Lee modified by Johnson and Helmick does not appear to teach:
the defined event including a synchronization call
However, Ishizaki teaches:
the defined event including a synchronization call (Ishizaki – cache controller performs the cache synchronization processing upon receiving a cache synchronization request (i.e. synchronization call). The cache synchronization request is a command (i.e. a write request) for instructing cache controller to write (copy or reflect) dirty data (i.e. cache data not reflected in the storage) to an area storing actual data corresponding to the dirty data, when the cache area stores the dirty data [0130].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Lee, Johnson, Helmick and Ishizaki before them, to modify the system of Lee, Johnson and Helmick of a plurality of replica nodes, a first master data node comprising a master database, a page buffer, a transaction log buffer, a master node transaction log and configured with an acknowledgement requirement an acknowledgement requirement that comprises an acknowledgement threshold that is less than a total number of replica data nodes, buffer a page in a page buffer, store a transaction log record for a transaction in the transaction log buffer, the transaction log record including update data that describes a change to the page, based on a defined event, force the transaction log record from the transaction log buffer to the master node transaction log, based on successfully forcing the transaction log record to the master node transaction log, send to the plurality of replica data nodes the transaction log record, wherein the transaction log record includes an update to data in the master database that has not been committed to the master database, receive acknowledgements of the transaction log record and based on a determination that the received acknowledgements of the transaction log to meet the acknowledgement, set the transaction log record as a master node last acknowledged transaction log record in the master node transaction log with the teachings of Ishizaki of the defined event including a synchronization call. One would have been motivated to make such a modification in order to provide a tiered storage system (Ishizaki [0011]).
Regarding claim 2, Lee modified by Johnson does not appear to teach:
wherein the plurality of data nodes comprises data nodes located at a plurality of data centers
However, Helmick teaches:
wherein the plurality of data nodes comprises data nodes located at a plurality of data centers (Helmick – a collection of computing devices which all reside at the same physical location is commonly referred to as “data center” (see Fig. 2). The master node 103m is located at data center 203a, as is slave node 103a. Slave node 103b is located at data center 203b and slave node 203c is located at data center 203c. Any number of data centers can include any number of nodes [0021-0022].)   
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Lee, Johnson, Helmick and Ishizaki before them, to modify the system of Lee, Johnson, Helmick and Ishizaki of a plurality of replica nodes, a first master data node comprising a master database, a page buffer, a transaction log buffer, a master node transaction log and configured with an acknowledgement requirement an acknowledgement requirement that comprises an acknowledgement threshold that is less than a total number of replica data nodes, buffer a page in a page buffer, store a transaction log record for a transaction in the transaction log buffer, the transaction log record including update data that describes a change to the page, based on a defined event, force the transaction log record from the transaction log buffer to the master node transaction log, based on successfully forcing the transaction log record to the master node transaction log, send to the plurality of replica data nodes the transaction log record, wherein the transaction log record includes an update to data in the master database that has not been committed to the master database, receive acknowledgements of the transaction log record and based on a determination that the received acknowledgements of the transaction log to meet the acknowledgement, set the transaction log record as a master node last acknowledged transaction log record in the master node transaction log with the teachings of Helmick of wherein the plurality of data nodes comprises data nodes located at a plurality of data centers. One would have been motivated to make such a modification in order to propagate updated data items to a requisite number of nodes in a distributed data store, where the update is considered as successful, durable, and/or committed to the distributed data store (Helmick [0010]). 
Regarding claim 3, Lee modified by Johnson does not appear to teach:
wherein the plurality of data nodes comprises data nodes in a plurality of clusters
However, Helmick teaches:
wherein the plurality of data nodes comprises data nodes in a plurality of clusters (Helmick – a collection of computing devices which all reside at the same physical location is commonly referred to as “data center” (see Fig. 2). The master node 103m is located at data center 203a, as is slave node 103a. Slave node 103b is located at data center 203b and slave node 203c is located at data center 203c. Any number of data centers can include any number of nodes [0021-0022].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Lee, Johnson, Helmick and Ishizaki before them, to modify the system of Lee, Johnson, Helmick and Ishizaki of a plurality of replica nodes, a first master data node comprising a master database, a page buffer, a transaction log buffer, a master node transaction log and configured with an acknowledgement requirement an acknowledgement requirement that comprises an acknowledgement threshold that is less than a total number of replica data nodes, buffer a page in a page buffer, store a transaction log record for a transaction in the transaction log buffer, the transaction log record including update data that describes a change to the page, based on a defined event, force the transaction log record from the transaction log buffer to the master node transaction log, based on successfully forcing the transaction log record to the master node transaction log, send to the plurality of replica data nodes the transaction log record, wherein the transaction log record includes an update to data in the master database that has not been committed to the master database, receive acknowledgements of the transaction log record and based on a determination that the received acknowledgements of the transaction log to meet the acknowledgement, set the transaction log record as a master node last acknowledged transaction log record in the master node transaction log with the teachings of Helmick of wherein the plurality of data nodes comprises data nodes in a plurality of clusters. One would have been motivated to make such a modification in order to propagate updated data items to a requisite number of nodes in a distributed data store, where the update is considered as successful, durable, and/or committed to the distributed data store (Helmick [0010]). 
Regarding claim 5, Lee modified by Johnson does not appear to teach:
wherein the first master data node is configured to determine that the received acknowledgements of the transaction log record meet the acknowledgement requirement based on a determination that the received acknowledgements of the transaction log record include replica data node acknowledgements of the transaction log record from at least the acknowledgement threshold of replica data nodes from the plurality of replica data nodes
However, Helmick teaches:
wherein the first master data node is configured to determine that the received acknowledgements of the transaction log record meet the acknowledgement requirement based on a determination that the received acknowledgements of the transaction log record include replica data node acknowledgements of the transaction log record from at least the acknowledgement threshold of replica data nodes from the plurality of replica data nodes (Helmick – a collection of computing devices which all reside at the same physical location is commonly referred to as “data center” (see Fig. 2). The master node 103m is located at data center 203a, as is slave node 103a. Slave node 103b is located at data center 203b and slave node 203c is located at data center 203c. Any number of data centers can include any number of nodes [0021-0022]. In Fig. 3, box 303, the data store management application executing on the master node replicates a data item update request to slave nodes (i.e. replica data nodes). Next at box 306, the master data store management application waits for the data item update request to obtain a locality-based durability quorum. As used herein, reaching a locality-based durability quorum (i.e. acknowledgement threshold) means that a master action such as an update to the replicated data store is not considered durable until the update is acknowledged by at least one node located in each of K data centers, where K is a configurable durability requirement for the distributed data model. K is less than N, where N is the total number of data centers. Gaining K-data center durability guarantees that if the master node fails, the succeeding master will know about, and have processed, the update [0027].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Lee, Johnson, Helmick and Ishizaki before them, to modify the system of Lee, Johnson, Helmick and Ishizaki of a plurality of replica nodes, a first master data node comprising a master database, a page buffer, a transaction log buffer, a master node transaction log and configured with an acknowledgement requirement an acknowledgement requirement that comprises an acknowledgement threshold that is less than a total number of replica data nodes, buffer a page in a page buffer, store a transaction log record for a transaction in the transaction log buffer, the transaction log record including update data that describes a change to the page, based on a defined event, force the transaction log record from the transaction log buffer to the master node transaction log, based on successfully forcing the transaction log record to the master node transaction log, send to the plurality of replica data nodes the transaction log record, wherein the transaction log record includes an update to data in the master database that has not been committed to the master database, receive acknowledgements of the transaction log record and based on a determination that the received acknowledgements of the transaction log to meet the acknowledgement, set the transaction log record as a master node last acknowledged transaction log record in the master node transaction log with the teachings of Helmick of wherein the first master data node is configured to determine that the received acknowledgements of the transaction log record meet the acknowledgement requirement based on a determination that the received acknowledgements of the transaction log record include replica data node acknowledgements of the transaction log record from at least the acknowledgement threshold of replica data nodes from the plurality of replica data nodes. One would have been motivated to make such a modification in order to propagate updated data items to a requisite number of nodes in a distributed data store, where the update is considered as successful, durable, and/or committed to the distributed data store (Helmick [0010]). 
 Regarding claim 6, Lee teaches:
wherein the master node last acknowledged log record indicates a last redo transaction log record for startup recovery (Lee - after receiving the acknowledgement 860, the source node commits the transaction in block 864, including writing a commit log (i.e. master node transaction log) for the transaction to persistent storage [Col. 21 lines 60-65]. See Example 6, where if the replica node crashes before writing its commit logs to persistent storage, it can simply re-synchronize with the source table at the source node upon reactivation, because the committed logs have been safely written at the source node before the transaction commit [Col. 26 lines 8-12].)
Regarding claim 7, Lee teaches:
wherein the first master data node is further configured to send an identification of the master node last acknowledged transaction log record to the plurality of replica data nodes (Lee – after receiving the acknowledgement 860, the source node commits the transaction in block 864, including writing a commit log (i.e. master node transaction log) for the transaction to persistent storage [Col. 21 lines 60-65]. See Example 6, where if the replica node crashes before writing its commit logs to persistent storage, it can simply re-synchronize with the source table at the source node upon reactivation, because the committed logs have been safely written at the source node before the transaction commit [Col. 26 lines 8-12]. After the source node has committed the transaction in block 1038, and received the precommit acknowledgement from replica node, the source node acknowledges the commit to the client. Subsequently, at block 1052, the source node sends an asynchronous commit request 1054 to the replica node. When the asynchronous commit request is received by the replica node, the replica node in block 1056 writes a commit log for the transaction [Col. 27 lines 9-19]. Once the transaction is committed by the source node, the changes are available for readers accessing the source node [Col. 27 lines 30-32]. Examiner interprets that the asynchronous commit request discloses the identification of the master node last acknowledged transaction log record.)
Regarding claim 8, Lee teaches:
wherein each replica data node of the plurality of replica data nodes is configured to maintain a replica node transaction log for that replica data node, the replica node transaction log for each replica data node of the plurality of replica data nodes configured to hold transaction log records received by that replica data node (Lee – after receiving the commit request, the replica node commits the transaction, including writing a commit log (i.e. replica node transaction log) to persistent storage and marking the transaction as “committed” at the replica node (Col. 22 lines 1-4].)  
Regarding claim 9, Lee teaches:
wherein each replica data node of the plurality of replica data nodes is configured to send a recovery request to the first master data node for a set of transaction log records subsequent to a replica data node last acknowledged transaction log record for that replica data node (Lee - after receiving the acknowledgement 860, the source node commits the transaction in block 864, including writing a commit log (i.e. master node transaction log) for the transaction to persistent storage [Col. 21 lines 60-65]. See Example 6, where if the replica node crashes before writing its commit logs to persistent storage, it can simply re-synchronize (i.e. send a recovery request) with the source table at the source node upon reactivation, because the committed logs have been safely written at the source node before the transaction commit [Col. 26 lines 8-12].)  
Regarding claim 10, Lee teaches:
wherein each replica data node of the plurality of replica data nodes is configured to request, in the recovery request, the set of transaction log records from the replica data node last acknowledged transaction log record for that replica data node to the master node last acknowledged transaction log record (Lee - after receiving the acknowledgement 860, the source node commits the transaction in block 864, including writing a commit log (i.e. master node transaction log) for the transaction to persistent storage [Col. 21 lines 60-65]. See Example 6, where if the replica node crashes before writing its commit logs to persistent storage, it can simply re-synchronize (i.e. send a recovery request) with the source table at the source node upon reactivation, because the committed logs have been safely written at the source node before the transaction commit [Col. 26 lines 8-12]. Examiner interprets that set of transaction log records have been written at the source node in the committed logs.)   
Regarding claim 11, Lee teaches:
maintain the master node transaction log in the persistent memory (Lee – commit logs are written at the source node [Col. 26 lines 8-12]. After receiving the acknowledgement 860, the source node commits the transaction in block 864, including writing a commit log (i.e. master node transaction log) for the transaction to persistent storage [Col. 21 lines 60-65].) 
and send the transaction log record to the plurality of replica data nodes after writing the transaction log record to the master node transaction log in persistent memory (Lee – after committing the transaction, the source node sends a synchronous commit request to the replica node [Col. 21 lines 60-67].)  
Lee does not appear to teach:
wherein the memory comprises a persistent memory and a master data node volatile memory and wherein the first master data node is configured to: maintain the transaction log buffer in the master data node volatile memory
write the transaction log record from the master data node volatile memory to the master node transaction log in the persistent memory
  	However, Johnson teaches:
wherein the memory comprises a persistent memory and a master data node volatile memory and wherein the first master data node is configured to: maintain the transaction log buffer in the master data node volatile memory (Johnson – the log may include a log buffer residing in the buffer pool [0035]. Buffer pool may be embodied within memory [0019].)
write the transaction log record from the master data node volatile memory to the master node transaction log in the persistent memory (Johnson - the log may comprise a log buffer, an active log, and a page log. The log buffer may serve as a front end of a pipeline between the memory and the active log. Thus, when modifications to pages are made that need to be preserved, log entries (i.e. transaction log record) describing those modifications may be placed initially into the log buffer (i.e. transaction log buffer) until I/O bandwidth is available (i.e. a defined event) to store the log entry in the active log (i.e. master node transaction log) [0038]. The active log is an example of durable medium [0012].) 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Lee, Johnson, Helmick and Ishizaki before them, to modify the system of Lee, Johnson, Helmick and Ishizaki of a plurality of replica nodes, a first master data node comprising a master database, a page buffer, a transaction log buffer, a master node transaction log and configured with an acknowledgement requirement an acknowledgement requirement that comprises an acknowledgement threshold that is less than a total number of replica data nodes, buffer a page in a page buffer, store a transaction log record for a transaction in the transaction log buffer, the transaction log record including update data that describes a change to the page, based on a defined event, force the transaction log record from the transaction log buffer to the master node transaction log, based on successfully forcing the transaction log record to the master node transaction log, send to the plurality of replica data nodes the transaction log record, wherein the transaction log record includes an update to data in the master database that has not been committed to the master database, receive acknowledgements of the transaction log record and based on a determination that the received acknowledgements of the transaction log to meet the acknowledgement, set the transaction log record as a master node last acknowledged transaction log record in the master node transaction log with the teachings of Johnson of wherein the memory comprises a persistent memory and a master data node volatile memory and wherein the first master data node is configured to: maintain the transaction log buffer in the master data node volatile memory, write the transaction log record from the master data node volatile memory to the master node transaction log in the persistent memory. One would have been motivated to make such a modification in order to implement write-ahead logging (Johnson [0001-0002]).
Regarding claim 12, Lee teaches:
wherein the first master data node is configured to: write the transaction log record from the master data node volatile memory to the master node transaction log in the persistent memory based on a synchronization call; and respond to the synchronization call based on receiving the acknowledgement of the transaction log record (Lee – once the transaction has been precommitted by the replica node, the replica node sends a synchronous acknowledgement to the source node. After receiving the acknowledgement 860, the source node commits the transaction in block 864, including writing a commit log (i.e. master node transaction log) for the transaction to persistent storage [Col. 21 lines 60-65].) 
Lee modified by Johnson does not appear to teach:
from at least the acknowledgement threshold of replica data nodes of the plurality of replica data nodes
However, Helmick teaches:
from at least the acknowledgement threshold of replica data nodes of the plurality of replica data nodes (Helmick – a collection of computing devices which all reside at the same physical location is commonly referred to as “data center” (see Fig. 2). The master node 103m is located at data center 203a, as is slave node 103a. Slave node 103b is located at data center 203b and slave node 203c is located at data center 203c. Any number of data centers can include any number of nodes [0021-0022]. In Fig. 3, box 303, the data store management application executing on the master node replicates a data item update request to slave nodes (i.e. replica data nodes). Next at box 306, the master data store management application waits for the data item update request to obtain a locality-based durability quorum. As used herein, reaching a locality-based durability quorum (i.e. acknowledgement threshold) means that a master action such as an update to the replicated data store is not considered durable until the update is acknowledged by at least one node located in each of K data centers, where K is a configurable durability requirement for the distributed data model. K is less than N, where N is the total number of data centers. Gaining K-data center durability guarantees that if the master node fails, the succeeding master will know about, and have processed, the update [0027].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Lee, Johnson, Helmick and Ishizaki before them, to modify the system of Lee, Johnson, Helmick and Ishizaki of a plurality of replica nodes, a first master data node comprising a master database, a page buffer, a transaction log buffer, a master node transaction log and configured with an acknowledgement requirement an acknowledgement requirement that comprises an acknowledgement threshold that is less than a total number of replica data nodes, buffer a page in a page buffer, store a transaction log record for a transaction in the transaction log buffer, the transaction log record including update data that describes a change to the page, based on a defined event, force the transaction log record from the transaction log buffer to the master node transaction log, based on successfully forcing the transaction log record to the master node transaction log, send to the plurality of replica data nodes the transaction log record, wherein the transaction log record includes an update to data in the master database that has not been committed to the master database, receive acknowledgements of the transaction log record and based on a determination that the received acknowledgements of the transaction log to meet the acknowledgement, set the transaction log record as a master node last acknowledged transaction log record in the master node transaction log with the teachings of Helmick of from at least the acknowledgement threshold of replica data nodes of the plurality of replica data nodes. One would have been motivated to make such a modification in order to propagate updated data items to a requisite number of nodes in a distributed data store, where the update is considered as successful, durable, and/or committed to the distributed data store (Helmick [0010]).
Regarding claim 13, Lee modified by Johnson does not appear to teach:
wherein the plurality of replica data nodes are configured to elect a new master data node from the plurality of replica data nodes based on detecting that the first master data node has failed
However, Helmick teaches:
wherein the plurality of replica data nodes are configured to elect a new master data node from the plurality of replica data nodes based on detecting that the first master data node has failed (Helmick – in Fig. 5, 503, a failure of the master node is detected. Such a failure can be represented by a hardware failure of some kind, an abnormal termination of the master data store management application, and/or other failure as can be appreciated. At box 506, the remaining computing devices that are executing an instance of the data store management application vote in an election for a new master node, and a new master is elected [0036].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Lee, Johnson, Helmick and Ishizaki before them, to modify the system of Lee, Johnson, Helmick and Ishizaki of a plurality of replica nodes, a first master data node comprising a master database, a page buffer, a transaction log buffer, a master node transaction log and configured with an acknowledgement requirement an acknowledgement requirement that comprises an acknowledgement threshold that is less than a total number of replica data nodes, buffer a page in a page buffer, store a transaction log record for a transaction in the transaction log buffer, the transaction log record including update data that describes a change to the page, based on a defined event, force the transaction log record from the transaction log buffer to the master node transaction log, based on successfully forcing the transaction log record to the master node transaction log, send to the plurality of replica data nodes the transaction log record, wherein the transaction log record includes an update to data in the master database that has not been committed to the master database, receive acknowledgements of the transaction log record and based on a determination that the received acknowledgements of the transaction log to meet the acknowledgement, set the transaction log record as a master node last acknowledged transaction log record in the master node transaction log with the teachings of Helmick of wherein the plurality of replica data nodes are configured to elect a new master data node from the plurality of replica data nodes based on detecting that the first master data node has failed. One would have been motivated to make such a modification in order to propagate updated data items to a requisite number of nodes in a distributed data store, where the update is considered as successful, durable, and/or committed to the distributed data store (Helmick [0010]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Johnson further in view of Helmick further in view of Ishizaki further in view of O’Neill et al. (Patent No. US 10,191,663 B1, hereinafter “O’Neill”).
Regarding claim 4, Lee teaches:
transaction log record (Lee – a DML statement refers to any statement, command, message, or other instruction that specifies any manipulation (e.g., insert, update, delete, select) of data [Col. 4 lines 26-29]. A write log entry can include a DML statement and associated parameters [Col. 4 lines 34-38]. In any of the examples herein, DML statements can be executed at a source system and incorporated into write logs (i.e. transaction log record) for sending to a replica system for execution to replicate data between the source system and the replica system for one or more database tables [Col. 7 lines 19-23].)
Lee modified by Johnson does not appear to teach:
wherein the acknowledgement threshold comprises a first acknowledgement threshold and a second acknowledgement threshold and the first master data node is configured to determine that the received acknowledgements of the transaction [log] record meet the acknowledgement requirement based on a determination that the received acknowledgements of the transaction [log] record include acknowledgements of the transaction [log] record from replica data nodes [at a first data center] that meet the first acknowledgement threshold and acknowledgements of the transaction [log] record from replica data nodes [at a second data center] that meet the second acknowledgement threshold
at a first data center
at a second data center
However, Helmick teaches:
at a first data center (Helmick – a collection of computing devices which all reside at the same physical location is commonly referred to as “data center” (see Fig. 2). The master node 103m is located at data center 203a, as is slave node 103a. Slave node 103b is located at data center 203b and slave node 203c is located at data center 203c. Any number of data centers can include any number of nodes [0021-0022].)
at a second data center (Helmick – a collection of computing devices which all reside at the same physical location is commonly referred to as “data center” (see Fig. 2). The master node 103m is located at data center 203a, as is slave node 103a. Slave node 103b is located at data center 203b and slave node 203c is located at data center 203c. Any number of data centers can include any number of nodes [0021-0022].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Lee, Johnson, Helmick and Ishizaki before them, to modify the system of Lee, Johnson, Helmick and Ishizaki of a plurality of replica nodes, a first master data node comprising a master database, a page buffer, a transaction log buffer, a master node transaction log and configured with an acknowledgement requirement an acknowledgement requirement that comprises an acknowledgement threshold that is less than a total number of replica data nodes, buffer a page in a page buffer, store a transaction log record for a transaction in the transaction log buffer, the transaction log record including update data that describes a change to the page, based on a defined event, force the transaction log record from the transaction log buffer to the master node transaction log, based on successfully forcing the transaction log record to the master node transaction log, send to the plurality of replica data nodes the transaction log record, wherein the transaction log record includes an update to data in the master database that has not been committed to the master database, receive acknowledgements of the transaction log record and based on a determination that the received acknowledgements of the transaction log to meet the acknowledgement, set the transaction log record as a master node last acknowledged transaction log record in the master node transaction log, wherein the plurality of data nodes comprises data nodes located at a plurality of data centers with the teachings of Helmick of a first and second data center. One would have been motivated to make such a modification in order to propagate updated data items to a requisite number of nodes in a distributed data store, where the update is considered as successful, durable, and/or committed to the distributed data store (Helmick [0010]).
Lee modified by Johnson, Helmick and Ishizaki does not appear to teach:
wherein the acknowledgement threshold comprises a first acknowledgement threshold and a second acknowledgement threshold and the first master data node is configured to determine that the received acknowledgements of the transaction [log] record meet the acknowledgement requirement based on a determination that the received acknowledgements of the transaction [log] record include acknowledgements of the transaction [log] record from replica data nodes [at a first data center] that meet the first acknowledgement threshold and acknowledgements of the transaction [log] record from replica data nodes [at a second data center] that meet the second acknowledgement threshold
However, O’Neill teaches:
wherein the acknowledgement threshold comprises a first acknowledgement threshold and a second acknowledgement threshold and the first master data node is configured to determine that the received acknowledgements of the transaction [log] record meet the acknowledgement requirement based on a determination that the received acknowledgements of the transaction [log] record include acknowledgements of the transaction [log] record from replica data nodes [at a first data center] that meet the first acknowledgement threshold and acknowledgements of the transaction [log] record from replica data nodes [at a second data center] that meet the second acknowledgement threshold (O’Neill – Fig. 3 illustrates categories of control settings which may e indicated by data store clients. The replication count setting 312 may indicate, for each of a given set of one or more writes to which the settings apply, the number of distinct replicas which are to be created. With respect to data durability 314, the setting may indicate whether acknowledgements of writes to stable storage are required before a write is considered complete, and if so, how many replicas need to be written to stable storage (and acknowledged) [Col. 13 lines 53-62]. In some cases, the acknowledgement types requested may differ for respective replicas – e.g., an explicit immediate acknowledgement may be requested in a control settings request with respect to each of two replicas, with a delayed acknowledgement acceptable for a third replica, and no acknowledgements required for a fourth or fifth replica [Col. 14 lines 1-7]. Also see claim 18, where a different acknowledgement requirement (i.e. second acknowledgement threshold) corresponds to a second replica indicated via the replication count [Col. 30 lines 28-33].) 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Lee, Johnson, Helmick, Ishizaki and O’Neill before them, to modify the system of Lee, Johnson, Helmick and Ishizaki of a plurality of replica nodes, a first master data node comprising a master database, a page buffer, a transaction log buffer, a master node transaction log and configured with an acknowledgement requirement an acknowledgement requirement that comprises an acknowledgement threshold that is less than a total number of replica data nodes, buffer a page in a page buffer, store a transaction log record for a transaction in the transaction log buffer, the transaction log record including update data that describes a change to the page, based on a defined event, force the transaction log record from the transaction log buffer to the master node transaction log, based on successfully forcing the transaction log record to the master node transaction log, send to the plurality of replica data nodes the transaction log record, wherein the transaction log record includes an update to data in the master database that has not been committed to the master database, receive acknowledgements of the transaction log record and based on a determination that the received acknowledgements of the transaction log to meet the acknowledgement, set the transaction log record as a master node last acknowledged transaction log record in the master node transaction log, wherein the plurality of data nodes comprises data nodes located at a plurality of data centers, and a first and second data center with the teachings of O’Neill of wherein the acknowledgement threshold comprises a first acknowledgement threshold and a second acknowledgement threshold and the first master data node is configured to determine that the received acknowledgements of the transaction [log] record meet the acknowledgement requirement based on a determination that the received acknowledgements of the transaction [log] record include acknowledgements of the transaction [log] record from replica data nodes [at a first data center] that meet the first acknowledgement threshold and acknowledgements of the transaction [log] record from replica data nodes [at a second data center] that meet the second acknowledgement threshold. One would have been motivated to make such a modification in order to achieve different levels of service quality for replicas (O’Neill [Col. 1 lines 50-55]).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Johnson further in view of Helmick further in view of Ishizaki further in view of Kanteti.
Regarding claim 24, Lee modified by Johnson, Helmick and Ishizaki does not appear to teach:
wherein the synchronization call includes a signal from a buffer manager that the transaction log buffer is full
However, Kanteti teaches:
wherein the synchronization call includes a signal from a buffer manager that the transaction log buffer is full (Kanteti – the sync interval may be calculated for each individual file system, since each file system has different usage rates at different times and thus different rates at which the cache buffers are filled with dirty metadata. The sync interval may also be calculated at any time there appears to be a change in system operation, such as one of the various SP caches reaching a full status [Col. 9 lines 60-64, Col. 10 lines 16-19].)   
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Lee, Johnson, Helmick, Ishizaki and Kanteti before them, to modify the system of Lee, Johnson, Helmick and Ishizaki of a plurality of replica nodes, a first master data node comprising a master database, a page buffer, a transaction log buffer, a master node transaction log and configured with an acknowledgement requirement an acknowledgement requirement that comprises an acknowledgement threshold that is less than a total number of replica data nodes, buffer a page in a page buffer, store a transaction log record for a transaction in the transaction log buffer, the transaction log record including update data that describes a change to the page, based on a defined event, force the transaction log record from the transaction log buffer to the master node transaction log, based on successfully forcing the transaction log record to the master node transaction log, send to the plurality of replica data nodes the transaction log record, wherein the transaction log record includes an update to data in the master database that has not been committed to the master database, receive acknowledgements of the transaction log record and based on a determination that the received acknowledgements of the transaction log to meet the acknowledgement, set the transaction log record as a master node last acknowledged transaction log record in the master node transaction log with the teachings of Kanteti of wherein the synchronization call includes a signal from a buffer manager that the transaction log buffer is full. One would have been motivated to make such a modification in order to flush the cache memory often enough for the cache to remain available (Kanteti [Col. 1 lines 42-47]).
Claims 14-16 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Ishizaki further in view of Lee further in view of Helmick.
Regarding claim 14, Johnson teaches:
buffer a page in a page buffer of a master data node (Johnson – front end 420 includes a page buffer. Page buffer 420 may store active pages (e.g., pages which are currently being operated by the database).)
store a transaction log record for a transaction in a transaction log buffer of the master data node, the transaction log record including update data that describes a change to the page (Johnson - method 200 also includes storing a modification of the page to the log at 220. The modification may be stored when a transaction that caused the modification commits, when the page is evicted from the buffer pool, and so forth. The log may comprise a log buffer, an active log, and a page log. The log buffer may serve as a front end of a pipeline between the memory and the active log. [0037-0038]. Storing the modification to the page may comprise placing a log buffer entry (i.e. transaction log record) describing the modification into the log buffer [0039].)
based on a predefined event, force the transaction log record from the transaction log buffer of the master data node to a master node transaction log for recording changes to a master database, the transaction log record comprising an update to data in the master database that has not been committed to the master database (Johnson – the log may comprise a log buffer, an active log, and a page log. The log buffer may serve as a front end of a pipeline between the memory and the active log. Thus, when modifications to pages are made that need to be preserved, log entries (i.e. transaction log record) describing those modifications may be placed initially into the log buffer (i.e. transaction log buffer) until I/O bandwidth is available (i.e. a predefined event) to store the log entry in the active log (i.e. master node transaction log) [0038].)
based on successfully forcing the transaction log record to the master node transaction log, send, [to a plurality of replica data nodes], the transaction log record comprising the update to data in the master database that has not been committed to the master database (Johnson – the log may comprise a log buffer, an active log, and a page log. The log buffer may serve as a front end of a pipeline between the memory and the active log. Thus, when modifications to pages are made that need to be preserved, log entries (i.e. transaction log record) describing those modifications may be placed initially into the log buffer (i.e. transaction log buffer) until I/O bandwidth is available (i.e. a predefined event where the transaction log record is forced to master node transaction log) to store the log entry in the active log (i.e. master node transaction log) [0038]. System 500 in Fig. 5 also includes a log cleaner logic. Log cleaner logic may apply modifications described by log entries in active log 512 (i.e. send the transaction log record) to corresponding pages in page log 514 [0051]. Also see [0039], where storing a modification includes committing a transaction, where the storing takes place once a log buffer entry has been preserved in the active log as indicated by a received acknowledgement [0039].) 
Johnson does not appear to teach:
the defined event including a synchronization call
to a plurality of replica data nodes
receive acknowledgements of the transaction log record at the master data node
and set, by the master data node, the transaction log record as a master node last acknowledged transaction log record in the master node transaction log based on a determination that the received acknowledgements of the transaction log record meet an acknowledgement [requirement]
acknowledgement requirement
that comprises an acknowledgement threshold that is less than a total number of replica data nodes in the plurality of replica data nodes
However, Ishizaki teaches:
the defined event including a synchronization call (Ishizaki – cache controller performs the cache synchronization processing upon receiving a cache synchronization request (i.e. synchronization call). The cache synchronization request is a command (i.e. a write request) for instructing cache controller to write (copy or reflect) dirty data (i.e. cache data not reflected in the storage) to an area storing actual data corresponding to the dirty data, when the cache area stores the dirty data [0130].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Johnson and Ishizaki before them, to modify the system of Johnson of buffer a page in a page buffer of a master data node, store a transaction log record for a transaction in a transaction log buffer of the master data node, the transaction log record including update data that describes a change to the page, based on a predefined event, force the transaction log record from the transaction log buffer of the master data node to a master node transaction log for recording changes to a master database, the transaction log record comprising an update to data in the master database that has not been committed to the master database, and based on successfully forcing the transaction log record to the master node transaction log, send, [to a plurality of replica data nodes], the transaction log record comprising the update to data in the master database that has not been committed to the master database with the teachings of Ishizaki of the defined event including a synchronization call. One would have been motivated to make such a modification in order to provide a tiered storage system (Ishizaki [0011]).
Johnson modified by Ishizaki does not appear to teach:
to a plurality of replica data nodes
receive acknowledgements of the transaction log record at the master data node
and set, by the master data node, the transaction log record as a master node last acknowledged transaction log record in the master node transaction log based on a determination that the received acknowledgements of the transaction log record meet an acknowledgement [requirement]
acknowledgement requirement
that comprises an acknowledgement threshold that is less than a total number of replica data nodes in the plurality of replica data nodes
However, Lee teaches:
to a plurality of replica data nodes (Lee – a replica system refers to a database system that replicates database information (e.g. replicates one or more database tables, an entire database, or other selection of database information) from a source system such as a single source host or a source system distributed among multiple source nodes. The replica system includes a plurality of replica nodes, which may store multiple copies of database tables maintained at the source system, have source database tables distributed across a plurality of replica nodes, or combination thereof [Col. 5 lines 19-30].)
receive acknowledgements of the transaction log record at the master data node (Lee - in Fig. 9, when the transaction including DML statements DML1 and DML2 is to be committed at the source node, at block 846, the source nodes sends a synchronous prepare commit request 850 to the replica node. The replica node precommits the transaction in block 854, including writing a precommit log to persistent storage and marking the transaction as “in-doubt” at the replica node [Col. 21 lines 31-40]. Once the transaction has been precommited by the replica node, the replica node sends a synchronous acknowledgement 860 to the source node. After receiving the acknowledgement 860, the source node commits the transaction in block 864, including writing a commit log for the transaction to persistent storage [Col. 21 lines 60-65].) 
and set, by the master data node, the transaction log record as a master node last acknowledged transaction log record in the master node transaction log based on a determination that the received acknowledgements of the transaction log record meet an acknowledgement [requirement] (Lee - after receiving the acknowledgement 860, the source node commits the transaction in block 864, including writing a commit log (i.e. master node transaction log) for the transaction to persistent storage [Col. 21 lines 60-65].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Johnson, Ishizaki and Lee before them, to modify the system of Johnson and Ishizaki of buffer a page in a page buffer of a master data node, store a transaction log record for a transaction in a transaction log buffer of the master data node, the transaction log record including update data that describes a change to the page, based on a predefined event, force the transaction log record from the transaction log buffer of the master data node to a master node transaction log for recording changes to a master database, the transaction log record comprising an update to data in the master database that has not been committed to the master database, the defined event including a synchronization call and based on successfully forcing the transaction log record to the master node transaction log, send, [to a plurality of replica data nodes], the transaction log record comprising the update to data in the master database that has not been committed to the master database with the teachings of Lee of a plurality of replica data nodes, receive acknowledgements of the transaction log record at the master data node, and set the transaction log record as a master node last acknowledged transaction log record in the master node transaction log based on a determination that the received acknowledgements of the transaction log record meet an acknowledgement [requirement]. One would have been motivated to make such a modification in order to replicate information to a plurality of replica nodes which may help balance computing loads among multiple processors, improving system performance (Lee [Col. 1, lines 13-19, Col. 5 lines 19-30]). 
Johnson modified by Ishizaki and Lee does not appear to teach:
acknowledgement requirement
that comprises an acknowledgement threshold that is less than a total number of replica data nodes in the plurality of replica data nodes
However, Helmick teaches:
acknowledgement requirement (Helmick – a collection of computing devices which all reside at the same physical location is commonly referred to as “data center” (see Fig. 2). The master node 103m is located at data center 203a, as is slave node 103a. Slave node 103b is located at data center 203b and slave node 203c is located at data center 203c. Any number of data centers can include any number of nodes [0021-0022]. In Fig. 3, box 303, the data store management application executing on the master node replicates a data item update request to slave nodes (i.e. replica data nodes). Next at box 306, the master data store management application waits for the data item update request to obtain a locality-based durability quorum. As used herein, reaching a locality-based durability quorum (i.e. acknowledgement threshold) means that a master action such as an update to the replicated data store is not considered durable until the update is acknowledged by at least one node located in each of K data centers, where K is a configurable durability requirement for the distributed data model. K is less than N, where N is the total number of data centers. Gaining K-data center durability guarantees that if the master node fails, the succeeding master will know about, and have processed, the update [0027].
that comprises an acknowledgement threshold that is less than a total number of replica data nodes in the plurality of replica data nodes (Helmick – a collection of computing devices which all reside at the same physical location is commonly referred to as “data center” (see Fig. 2). The master node 103m is located at data center 203a, as is slave node 103a. Slave node 103b is located at data center 203b and slave node 203c is located at data center 203c. Any number of data centers can include any number of nodes [0021-0022]. In Fig. 3, box 303, the data store management application executing on the master node replicates a data item update request to slave nodes (i.e. replica data nodes). Next at box 306, the master data store management application waits for the data item update request to obtain a locality-based durability quorum. As used herein, reaching a locality-based durability quorum (i.e. acknowledgement threshold) means that a master action such as an update to the replicated data store is not considered durable until the update is acknowledged by at least one node located in each of K data centers, where K is a configurable durability requirement for the distributed data model. K is less than N, where N is the total number of data centers. Gaining K-data center durability guarantees that if the master node fails, the succeeding master will know about, and have processed, the update [0027].
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Johnson, Ishizaki, Lee and Helmick before them, to modify the system of Johnson, Ishizaki and Lee of buffer a page in a page buffer of a master data node, store a transaction log record for a transaction in a transaction log buffer of the master data node, the transaction log record including update data that describes a change to the page, based on a predefined event, force the transaction log record from the transaction log buffer of the master data node to a master node transaction log for recording changes to a master database, the transaction log record comprising an update to data in the master database that has not been committed to the master database, the defined event including a synchronization call and based on successfully forcing the transaction log record to the master node transaction log, send, to a plurality of replica data nodes, the transaction log record comprising the update to data in the master database that has not been committed to the master database, receive acknowledgements of the transaction log record at the master data node, and set the transaction log record as a master node last acknowledged transaction log record in the master node transaction log based on a determination that the received acknowledgements of the transaction log record meet an acknowledgement [requirement] with the teachings of Helmick of an acknowledgement requirement that comprises an acknowledgement threshold that is less than a total number of replica data nodes in the plurality of replica data nodes. One would have been motivated to make such a modification in order to propagate updated data items to a requisite number of nodes in a distributed data store, where the update is considered as successful, durable, and/or committed to the distributed data store (Helmick [0010]).
Regarding claim 15, Johnson modified by Ishizaki and Lee does not appear to teach:
wherein the plurality of data nodes comprises data nodes at a plurality of data centers
However, Helmick teaches:
wherein the plurality of data nodes comprises data nodes at a plurality of data centers (Helmick – a collection of computing devices which all reside at the same physical location is commonly referred to as “data center” (see Fig. 2). The master node 103m is located at data center 203a, as is slave node 103a. Slave node 103b is located at data center 203b and slave node 203c is located at data center 203c. Any number of data centers can include any number of nodes [0021-0022].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Johnson, Ishizaki, Lee and Helmick before them, to modify the system of Johnson, Ishizaki and Lee of buffer a page in a page buffer of a master data node, store a transaction log record for a transaction in a transaction log buffer of the master data node, the transaction log record including update data that describes a change to the page, based on a predefined event, force the transaction log record from the transaction log buffer of the master data node to a master node transaction log for recording changes to a master database, the transaction log record comprising an update to data in the master database that has not been committed to the master database, the defined event including a synchronization call and based on successfully forcing the transaction log record to the master node transaction log, send, to a plurality of replica data nodes, the transaction log record comprising the update to data in the master database that has not been committed to the master database, receive acknowledgements of the transaction log record at the master data node, and set the transaction log record as a master node last acknowledged transaction log record in the master node transaction log based on a determination that the received acknowledgements of the transaction log record meet an acknowledgement requirement that comprises an acknowledgement threshold that is less than a total number of replica data nodes in the plurality of replica data nodes with the teachings of Helmick of wherein the plurality of data nodes comprises data nodes at a plurality of data centers. One would have been motivated to make such a modification in order to propagate updated data items to a requisite number of nodes in a distributed data store, where the update is considered as successful, durable, and/or committed to the distributed data store (Helmick [0010]).
Regarding claim 16, Johnson modified by Ishizaki and Lee does not appear to teach:
the plurality of data nodes comprises data nodes in a plurality of clusters
However, Helmick teaches:
the plurality of data nodes comprises data nodes in a plurality of clusters (Helmick – a collection of computing devices which all reside at the same physical location is commonly referred to as “data center” (see Fig. 2). The master node 103m is located at data center 203a, as is slave node 103a. Slave node 103b is located at data center 203b and slave node 203c is located at data center 203c. Any number of data centers can include any number of nodes [0021-0022].  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Johnson, Ishizaki, Lee and Helmick before them, to modify the system of Johnson, Ishizaki and Lee of buffer a page in a page buffer of a master data node, store a transaction log record for a transaction in a transaction log buffer of the master data node, the transaction log record including update data that describes a change to the page, based on a predefined event, force the transaction log record from the transaction log buffer of the master data node to a master node transaction log for recording changes to a master database, the transaction log record comprising an update to data in the master database that has not been committed to the master database, the defined event including a synchronization call and based on successfully forcing the transaction log record to the master node transaction log, send, to a plurality of replica data nodes, the transaction log record comprising the update to data in the master database that has not been committed to the master database, receive acknowledgements of the transaction log record at the master data node, and set the transaction log record as a master node last acknowledged transaction log record in the master node transaction log based on a determination that the received acknowledgements of the transaction log record meet an acknowledgement requirement that comprises an acknowledgement threshold that is less than a total number of replica data nodes in the plurality of replica data nodes, wherein the plurality of data nodes comprises data nodes at a plurality of data centers with the teachings of Helmick of the plurality of data nodes comprises data nodes in a plurality of clusters. One would have been motivated to make such a modification in order to propagate updated data items to a requisite number of nodes in a distributed data store, where the update is considered as successful, durable, and/or committed to the distributed data store (Helmick [0010]).
Regarding claim 18, Johnson modified by Ishizaki and Lee does not appear to teach::
wherein the computer instructions are executable by the processor to determine that the received acknowledgements of the transaction log record meet the acknowledgement requirement based on a determination that the received acknowledgements of the transaction log record include replica data node acknowledgement of the transaction log record from at least the acknowledgement threshold of replica data nodes from the plurality of replica data nodes 
However, Helmick teaches:
wherein the computer instructions are executable by the processor to determine that the received acknowledgements of the transaction log record meet the acknowledgement requirement based on a determination that the received acknowledgements of the transaction log record include replica data node acknowledgement of the transaction log record from at least the acknowledgement threshold of replica data nodes from the plurality of replica data nodes (Helmick – a collection of computing devices which all reside at the same physical location is commonly referred to as “data center” (see Fig. 2). The master node 103m is located at data center 203a, as is slave node 103a. Slave node 103b is located at data center 203b and slave node 203c is located at data center 203c. Any number of data centers can include any number of nodes [0021-0022]. In Fig. 3, box 303, the data store management application executing on the master node replicates a data item update request to slave nodes (i.e. replica data nodes). Next at box 306, the master data store management application waits for the data item update request to obtain a locality-based durability quorum. As used herein, reaching a locality-based durability quorum (i.e. acknowledgement threshold) means that a master action such as an update to the replicated data store is not considered durable until the update is acknowledged by at least one node located in each of K data centers, where K is a configurable durability requirement for the distributed data model. K is less than N, where N is the total number of data centers. Gaining K-data center durability guarantees that if the master node fails, the succeeding master will know about, and have processed, the update [0027].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Johnson, Ishizaki, Lee and Helmick before them, to modify the system of Johnson, Ishizaki and Lee of buffer a page in a page buffer of a master data node, store a transaction log record for a transaction in a transaction log buffer of the master data node, the transaction log record including update data that describes a change to the page, based on a predefined event, force the transaction log record from the transaction log buffer of the master data node to a master node transaction log for recording changes to a master database, the transaction log record comprising an update to data in the master database that has not been committed to the master database, the defined event including a synchronization call and based on successfully forcing the transaction log record to the master node transaction log, send, to a plurality of replica data nodes, the transaction log record comprising the update to data in the master database that has not been committed to the master database, receive acknowledgements of the transaction log record at the master data node, and set the transaction log record as a master node last acknowledged transaction log record in the master node transaction log based on a determination that the received acknowledgements of the transaction log record meet an acknowledgement requirement that comprises an acknowledgement threshold that is less than a total number of replica data nodes in the plurality of replica data nodes with the teachings of Helmick of wherein the computer instructions are executable by the processor to determine that the received acknowledgements of the transaction log record meet the acknowledgement requirement based on a determination that the received acknowledgements of the transaction log record include replica data node acknowledgement of the transaction log record from at least the acknowledgement threshold of replica data nodes from the plurality of replica data nodes. One would have been motivated to make such a modification in order to propagate updated data items to a requisite number of nodes in a distributed data store, where the update is considered as successful, durable, and/or committed to the distributed data store (Helmick [0010]).
Regarding claim 19, Johnson modified by Ishizaki does not appear to teach does not appear to teach:
wherein the master node last acknowledged log record indicates a last redo transaction log record for startup recovery
However, Lee teaches:
wherein the master node last acknowledged log record indicates a last redo transaction log record for startup recovery (Lee - after receiving the acknowledgement 860, the source node commits the transaction in block 864, including writing a commit log (i.e. master node transaction log) for the transaction to persistent storage [Col. 21 lines 60-65]. See Example 6, where if the replica node crashes before writing its commit logs to persistent storage, it can simply re-synchronize with the source table at the source node upon reactivation, because the committed logs have been safely written at the source node before the transaction commit [Col. 26 lines 8-12].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Johnson, Ishizaki, Lee and Helmick before them, to modify the system of Johnson, Ishizaki, Lee and Helmick of buffer a page in a page buffer of a master data node, store a transaction log record for a transaction in a transaction log buffer of the master data node, the transaction log record including update data that describes a change to the page, based on a predefined event, force the transaction log record from the transaction log buffer of the master data node to a master node transaction log for recording changes to a master database, the transaction log record comprising an update to data in the master database that has not been committed to the master database, the defined event including a synchronization call and based on successfully forcing the transaction log record to the master node transaction log, send, to a plurality of replica data nodes, the transaction log record comprising the update to data in the master database that has not been committed to the master database, receive acknowledgements of the transaction log record at the master data node, and set the transaction log record as a master node last acknowledged transaction log record in the master node transaction log based on a determination that the received acknowledgements of the transaction log record meet an acknowledgement requirement that comprises an acknowledgement threshold that is less than a total number of replica data nodes in the plurality of replica data nodes with the teachings of Lee of wherein the master node last acknowledged log record indicates a last redo transaction log record for startup recovery. One would have been motivated to make such a modification in order to replicate information to a plurality of replica nodes which may help balance computing loads among multiple processors, improving system performance (Lee [Col. 1, lines 13-19, Col. 5 lines 19-30]).
Regarding claim 20, Johnson modified by Ishizaki does not appear to teach:
wherein the computer instructions are executable by the processor send an identification of the master node last acknowledged transaction log record to the plurality of replica data nodes
However, Lee teaches:
wherein the computer instructions are executable by the processor send an identification of the master node last acknowledged transaction log record to the plurality of replica data nodes (Lee – after receiving the acknowledgement 860, the source node commits the transaction in block 864, including writing a commit log (i.e. master node transaction log) for the transaction to persistent storage [Col. 21 lines 60-65]. See Example 6, where if the replica node crashes before writing its commit logs to persistent storage, it can simply re-synchronize with the source table at the source node upon reactivation, because the committed logs have been safely written at the source node before the transaction commit [Col. 26 lines 8-12]. After the source node has committed the transaction in block 1038, and received the precommit acknowledgement from replica node, the source node acknowledges the commit to the client. Subsequently, at block 1052, the source node sends an asynchronous commit request 1054 to the replica node. When the asynchronous commit request is received by the replica node, the replica node in block 1056 writes a commit log for the transaction [Col. 27 lines 9-19]. Once the transaction is committed by the source node, the changes are available for readers accessing the source node [Col. 27 lines 30-32]. Examiner interprets that the asynchronous commit request discloses the identification of the master node last acknowledged transaction log record.)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Johnson, Ishizaki, Lee and Helmick before them, to modify the system of Johnson, Ishizaki, Lee and Helmick of buffer a page in a page buffer of a master data node, store a transaction log record for a transaction in a transaction log buffer of the master data node, the transaction log record including update data that describes a change to the page, based on a predefined event, force the transaction log record from the transaction log buffer of the master data node to a master node transaction log for recording changes to a master database, the transaction log record comprising an update to data in the master database that has not been committed to the master database, the defined event including a synchronization call and based on successfully forcing the transaction log record to the master node transaction log, send, to a plurality of replica data nodes, the transaction log record comprising the update to data in the master database that has not been committed to the master database, receive acknowledgements of the transaction log record at the master data node, and set the transaction log record as a master node last acknowledged transaction log record in the master node transaction log based on a determination that the received acknowledgements of the transaction log record meet an acknowledgement requirement that comprises an acknowledgement threshold that is less than a total number of replica data nodes in the plurality of replica data nodes with the teachings of Lee of wherein the computer instructions are executable by the processor send an identification of the master node last acknowledged transaction log record to the plurality of replica data nodes. One would have been motivated to make such a modification in order to replicate information to a plurality of replica nodes which may help balance computing loads among multiple processors, improving system performance (Lee [Col. 1, lines 13-19, Col. 5 lines 19-30]).
Regarding claim 21, Johnson modified by Ishizaki does not appear to teach:
wherein the computer instructions are further executable by the processor to receive, by the master data node, a recovery request from a replica data node of the plurality of replica data nodes for a set of transaction log records subsequent to a replica data node last acknowledged transaction log record for the replica data node
However, Lee teaches:
wherein the computer instructions are further executable by the processor to receive, by the master data node, a recovery request from a replica data node of the plurality of replica data nodes for a set of transaction log records subsequent to a replica data node last acknowledged transaction log record for the replica data node (Lee - after receiving the acknowledgement 860, the source node commits the transaction in block 864, including writing a commit log (i.e. master node transaction log) for the transaction to persistent storage [Col. 21 lines 60-65]. See Example 6, where if the replica node crashes before writing its commit logs to persistent storage, it can simply re-synchronize (i.e. send a recovery request) with the source table at the source node upon reactivation, because the committed logs have been safely written at the source node before the transaction commit [Col. 26 lines 8-12].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Johnson, Ishizaki, Lee and Helmick before them, to modify the system of Johnson, Ishizaki, Lee and Helmick of buffer a page in a page buffer of a master data node, store a transaction log record for a transaction in a transaction log buffer of the master data node, the transaction log record including update data that describes a change to the page, based on a predefined event, force the transaction log record from the transaction log buffer of the master data node to a master node transaction log for recording changes to a master database, the transaction log record comprising an update to data in the master database that has not been committed to the master database, the defined event including a synchronization call and based on successfully forcing the transaction log record to the master node transaction log, send, to a plurality of replica data nodes, the transaction log record comprising the update to data in the master database that has not been committed to the master database, receive acknowledgements of the transaction log record at the master data node, and set the transaction log record as a master node last acknowledged transaction log record in the master node transaction log based on a determination that the received acknowledgements of the transaction log record meet an acknowledgement requirement that comprises an acknowledgement threshold that is less than a total number of replica data nodes in the plurality of replica data nodes with the teachings of Lee of wherein the computer instructions are further executable by the processor to receive, by the master data node, a recovery request from a replica data node of the plurality of replica data nodes for a set of transaction log records subsequent to a replica data node last acknowledged transaction log record for the replica data node. One would have been motivated to make such a modification in order to replicate information to a plurality of replica nodes which may help balance computing loads among multiple processors, improving system performance (Lee [Col. 1, lines 13-19, Col. 5 lines 19-30]).
Regarding claim 22, Johnson modified by Ishizaki does not appear to teach:
wherein the set of transaction log records comprises transaction log records from the replica data node last acknowledged transaction log record for the replica data node to the master node last acknowledged transaction log record
However, Lee teaches:
wherein the set of transaction log records comprises transaction log records from the replica data node last acknowledged transaction log record for the replica data node to the master node last acknowledged transaction log record (Lee - after receiving the acknowledgement 860, the source node commits the transaction in block 864, including writing a commit log (i.e. master node transaction log) for the transaction to persistent storage [Col. 21 lines 60-65]. See Example 6, where if the replica node crashes before writing its commit logs to persistent storage, it can simply re-synchronize (i.e. send a recovery request) with the source table at the source node upon reactivation, because the committed logs have been safely written at the source node before the transaction commit [Col. 26 lines 8-12]. Examiner interprets that set of transaction log records have been written at the source node in the committed logs.)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Johnson, Ishizaki, Lee and Helmick before them, to modify the system of Johnson, Ishizaki, Lee and Helmick of buffer a page in a page buffer of a master data node, store a transaction log record for a transaction in a transaction log buffer of the master data node, the transaction log record including update data that describes a change to the page, based on a predefined event, force the transaction log record from the transaction log buffer of the master data node to a master node transaction log for recording changes to a master database, the transaction log record comprising an update to data in the master database that has not been committed to the master database, and based on successfully forcing the transaction log record to the master node transaction log, send, to a plurality of replica data nodes, the transaction log record comprising the update to data in the master database that has not been committed to the master database, receive acknowledgements of the transaction log record at the master data node, and set the transaction log record as a master node last acknowledged transaction log record in the master node transaction log based on a determination that the received acknowledgements of the transaction log record meet an acknowledgement requirement that comprises an acknowledgement threshold that is less than a total number of replica data nodes in the plurality of replica data nodes, wherein the computer instructions are further executable by the processor to receive, by the master data node, a recovery request from a replica data node of the plurality of replica data nodes for a set of transaction log records subsequent to a replica data node last acknowledged transaction log record for the replica data node with the teachings of Lee of wherein the set of transaction log records comprises transaction log records from the replica data node last acknowledged transaction log record for the replica data node to the master node last acknowledged transaction log record. One would have been motivated to make such a modification in order to replicate information to a plurality of replica nodes which may help balance computing loads among multiple processors, improving system performance (Lee [Col. 1, lines 13-19, Col. 5 lines 19-30]).
Regarding claim 23, Johnson teaches:
maintain the master node transaction log in persistent memory of the master data node; write the transaction log record from master data node volatile memory to the master node transaction log in persistent memory (Johnson – the log may include a log buffer residing in the buffer pool [0035]. Buffer pool may be embodied within memory [0019]. The log may comprise a log buffer, an active log, and a page log. The log buffer may serve as a front end of a pipeline between the memory and the active log. Thus, when modifications to pages are made that need to be preserved, log entries (i.e. transaction log record) describing those modifications may be placed initially into the log buffer (i.e. transaction log buffer) until I/O bandwidth is available (i.e. a defined event) to store the log entry in the active log (i.e. master node transaction log) [0038]. The active log is an example of durable medium [0012].) 
and send the transaction log record [to the plurality of replica data nodes] after writing the transaction log record to the master node transaction log in persistent memory (Johnson – the log may comprise a log buffer, an active log, and a page log. The log buffer may serve as a front end of a pipeline between the memory and the active log. Thus, when modifications to pages are made that need to be preserved, log entries (i.e. transaction log record) describing those modifications may be placed initially into the log buffer (i.e. transaction log buffer) until I/O bandwidth is available (i.e. a defined event where the transaction log record is forced to master node transaction log) to store the log entry in the active log (i.e. master node transaction log) [0038]. System 500 in Fig. 5 also includes a log cleaner logic. Log cleaner logic may apply modifications described by log entries in active log 512 (i.e. send the transaction log record) to corresponding pages in page log 514 [0051]. Also see [0039], where storing a modification includes committing a transaction, where the storing takes place once a log buffer entry has been preserved in the active log as indicated by a received acknowledgement [0039].)
Johnson modified by Ishizaki does not appear to teach:
to the plurality of replica data nodes
However, Lee teaches:
to the plurality of replica data nodes (Lee – a replica system refers to a database system that replicates database information (e.g. replicates one or more database tables, an entire database, or other selection of database information) from a source system such as a single source host or a source system distributed among multiple source nodes. The replica system includes a plurality of replica nodes, which may store multiple copies of database tables maintained at the source system, have source database tables distributed across a plurality of replica nodes, or combination thereof [Col. 5 lines 19-30].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Johnson, Ishizaki, Lee and Helmick before them, to modify the system of Johnson, Ishizaki, Lee and Helmick of buffer a page in a page buffer of a master data node, store a transaction log record for a transaction in a transaction log buffer of the master data node, the transaction log record including update data that describes a change to the page, based on a predefined event, force the transaction log record from the transaction log buffer of the master data node to a master node transaction log for recording changes to a master database, the transaction log record comprising an update to data in the master database that has not been committed to the master database, the defined event including a synchronization call and based on successfully forcing the transaction log record to the master node transaction log, send, to a plurality of replica data nodes, the transaction log record comprising the update to data in the master database that has not been committed to the master database, receive acknowledgements of the transaction log record at the master data node, and set the transaction log record as a master node last acknowledged transaction log record in the master node transaction log based on a determination that the received acknowledgements of the transaction log record meet an acknowledgement requirement that comprises an acknowledgement threshold that is less than a total number of replica data nodes in the plurality of replica data nodes with the teachings of Lee of to the plurality of replica data nodes. One would have been motivated to make such a modification in order to replicate information to a plurality of replica nodes which may help balance computing loads among multiple processors, improving system performance (Lee [Col. 1, lines 13-19, Col. 5 lines 19-30]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Ishizaki further in view of Lee further in view of Helmick further in view of O’Neill.
Regarding claim 17, Johnson teaches:
transaction log record (Johnson - method 200 also includes storing a modification of the page to the log at 220. The modification may be stored when a transaction that caused the modification commits, when the page is evicted from the buffer pool, and so forth. The log may comprise a log buffer, an active log, and a page log. The log buffer may serve as a front end of a pipeline between the memory and the active log. [0037-0038]. Storing the modification to the page may comprise placing a log buffer entry (i.e. transaction log record) describing the modification into the log buffer [0039].)
Johnson modified by Ishizaki and Lee does not appear to teach:
wherein the acknowledgement threshold comprises a first acknowledgement threshold and a second acknowledgement threshold and the computer instructions are executable by the processor to determine that the received acknowledgements of the transaction log record meet the acknowledgement requirement based on a determination that the received acknowledgements of the transaction [log] record include acknowledgements of the transaction [log] record from replica data nodes [at a first data center] that meet the first acknowledgement threshold and acknowledgements of the transaction [log] record from replica data nodes [at a second data center] that meet the second acknowledgement threshold
at a first data center
at a second data center
However, Helmick teaches:
at a first data center (Helmick – a collection of computing devices which all reside at the same physical location is commonly referred to as “data center” (see Fig. 2). The master node 103m is located at data center 203a, as is slave node 103a. Slave node 103b is located at data center 203b and slave node 203c is located at data center 203c. Any number of data centers can include any number of nodes [0021-0022].)
at a second data center (Helmick – a collection of computing devices which all reside at the same physical location is commonly referred to as “data center” (see Fig. 2). The master node 103m is located at data center 203a, as is slave node 103a. Slave node 103b is located at data center 203b and slave node 203c is located at data center 203c. Any number of data centers can include any number of nodes [0021-0022].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Johnson, Ishizaki, Lee and Helmick before them, to modify the system of Johnson, Ishizaki and Lee of buffer a page in a page buffer of a master data node, store a transaction log record for a transaction in a transaction log buffer of the master data node, the transaction log record including update data that describes a change to the page, based on a predefined event, force the transaction log record from the transaction log buffer of the master data node to a master node transaction log for recording changes to a master database, the transaction log record comprising an update to data in the master database that has not been committed to the master database, the defined event including a synchronization call and based on successfully forcing the transaction log record to the master node transaction log, send, to a plurality of replica data nodes, the transaction log record comprising the update to data in the master database that has not been committed to the master database, receive acknowledgements of the transaction log record at the master data node, and set the transaction log record as a master node last acknowledged transaction log record in the master node transaction log based on a determination that the received acknowledgements of the transaction log record meet an acknowledgement requirement that comprises an acknowledgement threshold that is less than a total number of replica data nodes in the plurality of replica data nodes, wherein the plurality of data nodes comprises data nodes at a plurality of data centers with the teachings of Helmick of a first and second data center. One would have been motivated to make such a modification in order to propagate updated data items to a requisite number of nodes in a distributed data store, where the update is considered as successful, durable, and/or committed to the distributed data store (Helmick [0010]).
Johnson modified by Ishizaki, Lee and Helmick does not appear to teach:
wherein the acknowledgement threshold comprises a first acknowledgement threshold and a second acknowledgement threshold and the computer instructions are executable by the processor to determine that the received acknowledgements of the transaction log record meet the acknowledgement requirement based on a determination that the received acknowledgements of the transaction [log] record include acknowledgements of the transaction [log] record from replica data nodes [at a first data center] that meet the first acknowledgement threshold and acknowledgements of the transaction [log] record from replica data nodes [at a second data center] that meet the second acknowledgement threshold
However, O’Neill teaches:
wherein the acknowledgement threshold comprises a first acknowledgement threshold and a second acknowledgement threshold and the computer instructions are executable by the processor to determine that the received acknowledgements of the transaction log record meet the acknowledgement requirement based on a determination that the received acknowledgements of the transaction [log] record include acknowledgements of the transaction [log] record from replica data nodes [at a first data center] that meet the first acknowledgement threshold and acknowledgements of the transaction [log] record from replica data nodes [at a second data center] that meet the second acknowledgement threshold (O’Neill – Fig. 3 illustrates categories of control settings which may e indicated by data store clients. The replication count setting 312 may indicate, for each of a given set of one or more writes to which the settings apply, the number of distinct replicas which are to be created. With respect to data durability 314, the setting may indicate whether acknowledgements of writes to stable storage are required before a write is considered complete, and if so, how many replicas need to be written to stable storage (and acknowledged) [Col. 13 lines 53-62]. In some cases, the acknowledgement types requested may differ for respective replicas – e.g., an explicit immediate acknowledgement may be requested in a control settings request with respect to each of two replicas, with a delayed acknowledgement acceptable for a third replica, and no acknowledgements required for a fourth or fifth replica [Col. 14 lines 1-7]. Also see claim 18, where a different acknowledgement requirement (i.e. second acknowledgement threshold) corresponds to a second replica indicated via the replication count [Col. 30 lines 28-33].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Johnson, Ishizaki, Lee, Helmick and O’Neill before them, to modify the system of Johnson, Ishizaki, Lee and Helmick of buffer a page in a page buffer of a master data node, store a transaction log record for a transaction in a transaction log buffer of the master data node, the transaction log record including update data that describes a change to the page, based on a predefined event, force the transaction log record from the transaction log buffer of the master data node to a master node transaction log for recording changes to a master database, the transaction log record comprising an update to data in the master database that has not been committed to the master database, the defined event including a synchronization call and based on successfully forcing the transaction log record to the master node transaction log, send, to a plurality of replica data nodes, the transaction log record comprising the update to data in the master database that has not been committed to the master database, receive acknowledgements of the transaction log record at the master data node, and set the transaction log record as a master node last acknowledged transaction log record in the master node transaction log based on a determination that the received acknowledgements of the transaction log record meet an acknowledgement requirement that comprises an acknowledgement threshold that is less than a total number of replica data nodes in the plurality of replica data nodes, wherein the plurality of data nodes comprises data nodes at a plurality of data centers with the teachings of O’Neill of wherein the acknowledgement threshold comprises a first acknowledgement threshold and a second acknowledgement threshold and the computer instructions are executable by the processor to determine that the received acknowledgements of the transaction log record meet the acknowledgement requirement based on a determination that the received acknowledgements of the transaction log record include acknowledgements of the transaction log record from replica data nodes at a first data center that meet the first acknowledgement threshold and acknowledgements of the transaction log record from replica data nodes at a second data center that meet the second acknowledgement threshold. One would have been motivated to make such a modification in order to achieve different levels of service quality for replicas (O’Neill [Col. 1 lines 50-55]).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Ishizaki further in view of Lee further in view of Helmick further in view of Kanteti.
Regarding claim 25, Johnson modified by Ishizaki, Lee and Helmick does not appear to teach:
wherein the synchronization call includes a signal from a buffer manager that the transaction log buffer is full
However, Kanteti teaches:
wherein the synchronization call includes a signal from a buffer manager that the transaction log buffer is full (Kanteti – the sync interval may be calculated for each individual file system, since each file system has different usage rates at different times and thus different rates at which the cache buffers are filled with dirty metadata. The sync interval may also be calculated at any time there appears to be a change in system operation, such as one of the various SP caches reaching a full status [Col. 9 lines 60-64, Col. 10 lines 16-19].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Johnson, Ishizaki, Lee, Helmick and Kanteti before them, to modify the system of Johnson, Ishizaki, Lee and Helmick of buffer a page in a page buffer of a master data node, store a transaction log record for a transaction in a transaction log buffer of the master data node, the transaction log record including update data that describes a change to the page, based on a predefined event, force the transaction log record from the transaction log buffer of the master data node to a master node transaction log for recording changes to a master database, the transaction log record comprising an update to data in the master database that has not been committed to the master database, the defined event including a synchronization call and based on successfully forcing the transaction log record to the master node transaction log, send, to a plurality of replica data nodes, the transaction log record comprising the update to data in the master database that has not been committed to the master database, receive acknowledgements of the transaction log record at the master data node, and set the transaction log record as a master node last acknowledged transaction log record in the master node transaction log based on a determination that the received acknowledgements of the transaction log record meet an acknowledgement requirement that comprises an acknowledgement threshold that is less than a total number of replica data nodes in the plurality of replica data nodes with the teachings of Kanteti of wherein the synchronization call includes a signal from a buffer manager that the transaction log buffer is full. One would have been motivated to make such a modification in order to flush the cache memory often enough for the cache to remain available (Kanteti [Col. 1 lines 42-47]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.P.D./         Examiner, Art Unit 2166                                                                                                                                                                                               
/MARK D FEATHERSTONE/         Supervisory Patent Examiner, Art Unit 2166